Case: 19-10261     Document: 00515734326          Page: 1    Date Filed: 02/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 5, 2021
                                   No. 19-10261                  Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Blake Taylor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:18-CR-231-1


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          Blake Taylor appeals his above-guidelines sentence following his
   guilty plea to one count of attempted bank robbery and one count of using,
   carrying, brandishing, and discharging a firearm during and in relation to a
   crime of violence. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10261      Document: 00515734326          Page: 2   Date Filed: 02/05/2021




                                    No. 19-10261


                                         I.
          Codefendants Taylor and Desmond Wells were charged in a two-
   count indictment for attempted bank robbery, in violation of 18 U.S.C.
   § 2113(a) and (d), and using, carrying, brandishing, and discharging a firearm
   during and in relation to a crime of violence, in violation of 18 U.S.C.
   § 924(c)(1)(A)(iii). Taylor pleaded guilty to both counts without a plea
   agreement.
          In his plea, Taylor admitted that on July 19, 2018, he and Wells
   entered the Veritex Community Bank in Fort Worth, Texas, while wearing
   gloves and dark clothing to conceal their identities. Once inside, Wells
   demanded money from a bank teller. Seconds later, Taylor began firing a
   handgun, shooting and injuring three employees. Taylor and Wells then fled
   the bank without obtaining any money.
          A witness photographed Taylor and Wells driving away in a Fiat.
   Police traced the car’s registration to a residence shared by Taylor and his
   mother, at which they found the vehicle in an adjacent driveway. A search of
   the residence revealed a pistol and ammunition matching the shell casings
   left at the bank, as well as dark clothing and latex gloves matching those worn
   by Taylor and Wells. Taylor was arrested and subsequently confessed that he
   and Wells robbed the bank. Wells was arrested the next day. He told officers
   that Taylor had asked him to assist in a bank robbery, had planned the robbery
   and told him what to do, had supplied the dark clothing and gloves, and had
   carried the pistol.
          The Presentence Investigation Report (PSR) calculated Taylor’s base
   offense level as 20 for the attempted bank robbery count, and applied
   enhancements totaling ten levels, including a two-level leadership role
   enhancement under U.S.S.G. § 3B1.1(c). The PSR also recommended a
   three-level reduction for acceptance of responsibility pursuant to U.S.S.G.




                                         2
Case: 19-10261        Document: 00515734326             Page: 3      Date Filed: 02/05/2021




                                        No. 19-10261


   § 3E1.1, yielding a total offense level of 27. Taylor’s criminal history category
   was IV, which resulted in an advisory guidelines range of 100 to 125 months
   for the attempted robbery count. The firearm count carried a mandatory
   minimum ten-year consecutive sentence. See 18 U.S.C. § 924(c)(1)(A)(iii).
   The PSR also advised that an upward departure may be warranted based on
   the seriousness of the injuries sustained by the three bank employees
   pursuant to U.S.S.G. § 5K2.2, or an upward variance based on Taylor’s
   extensive criminal history and the other statutory factors pursuant to 18
   U.S.C. § 3553(a).
           Taylor objected to the leadership enhancement and argued that
   Wells’s statements to the police officers were unreliable because Wells had
   been deemed incompetent to stand trial.1 Taylor also requested disclosure of
   Wells’s competency evaluation, which was denied. In a pre-sentencing order,
   the district court tentatively overruled Taylor’s objection to the leadership
   enhancement and disagreed with the acceptance of responsibility reduction
   “because of his conduct in frivolously denying that there is reliable evidence
   establishing his leadership.” The district court also indicated that a term of
   imprisonment significantly above the guidelines range would be appropriate.
           After additional argument at sentencing, the district court again
   overruled Taylor’s objections and reiterated the conclusions stated in its pre-
   sentencing order. As to the leadership adjustment, the court noted that even
   without considering Wells’s testimony, “other evidence”—including the
   handgun, dark clothing, latex gloves, and car found at Taylor’s residence and



           1
             Wells was subsequently deemed competent, pleaded guilty to attempted bank
   robbery, and was sentenced to 210 months’ imprisonment. Wells’s appeal of his conviction
   and sentence remains pending. See Judgment, United States v. Wells, No. 4:18-cr-231-2,
   ECF 140 at 1 (N.D. Tex., Oct. 16, 2020), appeal docketed, No. 20-11078 (5th Cir. Oct. 23,
   2020).




                                              3
Case: 19-10261       Document: 00515734326             Page: 4      Date Filed: 02/05/2021




                                        No. 19-10261


   Taylor’s subsequent confession—was “sufficient for the conclusion to be
   reached that Taylor was in charge of and did formulate the plan.”2 The
   district court also declined to apply the acceptance of responsibility
   deduction because Taylor’s “denial that he was the leader is a frivolous
   denial.” The court then calculated the total offense level for the attempted
   robbery count to be 30 (instead of 27), which yielded an advisory
   imprisonment range of 135 to 168 months, to be followed by a mandatory
   minimum of ten years (120 months) for the firearm count.
          Following Taylor’s allocution, presentation of evidence including
   video from inside the bank of the shooting, testimony on behalf of the injured
   victims, and additional argument as to whether an above-guidelines sentence
   was appropriate, the court varied upwards and imposed a sentence of 540
   months’ imprisonment: 180 months for the attempted robbery and a
   consecutive sentence of 360 months for the firearm count. The district court
   specifically referred to Taylor’s extensive criminal history and escalating
   offenses since age 15 to explain these sentences, concluding that “there is a
   serious risk that he would continue to engage in his activities . . . if he were to
   be released after serving no more than the guideline range” and that he
   needed to be removed from society “until he’s well up in years[.]”
          The district court added:
          [This] is the same sentence I would be imposing even if              the
          [c]ourt had not denied acceptance of responsibility of               the
          reduction . . . and even if the [c]ourt had sustained                the
          objection relative to the leadership role. Those factors             are



          2
            The district court also rejected Taylor’s argument that Wells’s competency had
   “any significance to whether or not he would be telling the truth about the facts that
   determine the leadership role,” which was corroborated by the evidence found at Taylor’s
   residence.




                                              4
Case: 19-10261      Document: 00515734326           Page: 5    Date Filed: 02/05/2021




                                     No. 19-10261


          really irrelevant to the decision the [c]ourt’s made as to what
          the sentence should be in this case.
          Judgment was entered on February 24, 2019. This appeal timely
   followed.
                                          II.
          We review the reasonableness of a sentencing decision in two phases.
   Gall v. United States, 552 U.S. 38, 51 (2007). First, we must “ensure that the
   district court committed no significant procedural error, such as failing to
   calculate (or improperly calculating) the Guidelines range.” Id. If there is no
   procedural error, or if the procedural error is harmless, we review the
   substantive reasonableness of the imposed sentence for abuse of discretion.
   United States v. Delgado-Martinez, 564 F.3d 750, 751 (5th Cir. 2009) (citing
   Gall, 552 U.S. at 51). We review the district court’s application of the
   guidelines de novo and its factual findings for clear error. Id. at 751.
                                         III.
          Taylor argues that the district court erred in imposing the leadership
   role enhancement and in denying the acceptance of responsibility deduction.
   As to the former, Taylor argues that the district court erroneously relied on
   Wells’s statements to apply the two-level enhancement. As to the latter, he
   argues that the district court erroneously denied him the deduction because
   he objected only to the legal characterization of his leadership role, and not
   the facts concerning his role in the robbery. See United States v. Patino-
   Cardenas, 85 F.3d 1133, 1136 (5th Cir. 1996); U.S.S.G. § 3E1.1, cmt. n.1(A).
          We need not decide whether the district court erred in imposing either
   adjustment because any such error was harmless. Here, the government
   “convincingly demonstrates both (1) that the district court would have
   imposed the same sentence had it not made the error, and (2) that it would




                                           5
Case: 19-10261      Document: 00515734326            Page: 6    Date Filed: 02/05/2021




                                      No. 19-10261


   have done so for the same reasons it gave at the prior sentencing.” United
   States v. Ibarra-Luna, 628 F.3d 712, 714 (5th Cir. 2010).
          The district court unequivocally stated that it would impose the same
   sentence even if it erred in its guidelines range calculation. Id.; see also United
   States v. Castro-Alfonso, 841 F.3d 292, 298–99 (5th Cir. 2016). Moreover, the
   district court provided extensive reasons for imposing Taylor’s above-
   guidelines sentence based on Taylor’s prior offenses and to protect the public
   from further crimes, none of which was contingent on the enhancements
   challenged here. See United States v. Redmond, 965 F.3d 416, 421 (5th Cir.
   2020) (“[T]he court’s sentence was based on ‘independent factors,’
   particularly [the defendant’s] previous conviction and his pending [state]
   charge. . . . Based on the transcript, it is clear that the district court would
   have imposed the same above-Guidelines . . . sentence . . . for the same
   reasons.” (quoting Ibarra-Luna, 628 F.3d at 719)), petition for cert. filed, No.
   20-6631 (U.S. Dec. 10, 2020).
          Taylor counters that the errors were not harmless because the district
   court might nonetheless sentence him to a lesser term of imprisonment on
   remand if his guidelines were fixed to a lower starting point. Taylor’s
   assertion is unavailing, see id. at 421–22, and is further belied by the district
   court’s statement that even a 540-month sentence was “conservative.”
          Taylor next contends the district court erroneously disregarded the
   guidelines because at one point the district court referred to the disputed
   calculations as “irrelevant” to its sentencing decision, and thus the imposed
   sentence was substantively and procedurally unreasonable. Taylor further
   urges that the district court failed to consider “a factor that should have
   received significant weight”—namely, the correct guidelines range. See
   United States v. Chandler, 732 F.3d 434, 437 (5th Cir. 2013); 18 U.S.C.
   § 3553(a)(4).




                                           6
Case: 19-10261         Document: 00515734326               Page: 7      Date Filed: 02/05/2021




                                           No. 19-10261


           While a sentencing court errs if it neglects to consider the guidelines
   at all, see Gall, 552 U.S. at 51, that is not what occurred here. The record
   shows the district court considered the PSR, addressed Taylor’s objections,
   calculated a guidelines range, and received evidence and additional argument
   before imposing an above-guidelines sentence. Nor does Taylor argue on
   appeal—or the record indicate otherwise—that the district court relied on an
   irrelevant or improper factor or erred in balancing the sentencing factors
   pursuant to 18 U.S.C. § 3553(a) when it varied upwards. See United States v.
   Smith, 440 F.3d 704, 708–09 (5th Cir. 2006); Redmond, 965 F.3d at 423.3
           Next, Taylor contends that the district court erred in denying his
   motions to disclose Wells’s competency report. Taylor claims that the
   district court’s denial violated his right to due process at sentencing and the
   requirements of Brady v. Maryland, 373 U.S. 83 (1963). Specifically, he
   contends that Wells’s competency report may have contained relevant
   impeachment information.
           However, Taylor at most speculates that despite the district court’s
   ruling, after in camera review, that the “contents of the report . . . would not
   benefit Taylor,” the competency report nonetheless contained impeachment
   evidence relevant—and favorable—to his sentencing. In addition to this
   being conjecture, the district court had observed Wells and, additionally,
   confirmed that its sentencing determination rested on independent evidence
   corroborating Wells’s statements.


           3
            Taylor preserved his challenge to the substantive reasonableness of his sentence
   by advocating for a within-guidelines sentence and objecting to the court’s upward variance
   at sentencing. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766–67 (2020). On
   appeal, Taylor does not argue that the imposed sentence is contrary to 18 U.S.C. § 3553(a),
   or that his consecutive 360-month sentence for the firearm count is otherwise
   unreasonable, thereby abandoning any such argument on appeal. See United States v. Still,
   102 F.3d 118, 122 n.7 (5th Cir. 1996); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).




                                                 7
Case: 19-10261      Document: 00515734326           Page: 8   Date Filed: 02/05/2021




                                     No. 19-10261


          Lastly, Taylor asserts he is preserving arguments that bank robbery
   under § 2113(a) is not categorically a crime of violence under § 924(c)(3);
   that § 2113(d) is not categorically within the definition of a § 924(c)(3) crime
   of violence; and that the first and second paragraphs of § 2113(a) are
   indivisible. As Taylor concedes, these arguments are foreclosed by our
   court’s precedents. See United States v. Smith, 957 F.3d 590, 593–94 (5th
   Cir.), cert. denied, 2020 WL 6551848 (U.S. Nov. 9, 2020) (No. 20-5871);
   United States v. Butler, 949 F.3d 230, 234 (5th Cir.), cert. denied, 141 S. Ct.
   380 (2020).
                                         IV.
          For the foregoing reasons, the district court’s judgment of conviction
   and sentence is AFFIRMED.




                                          8